NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

UNITED SERVICES AUTOMOBILE       )
ASSOCIATION,                     )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D18-4726
                                 )
COURTNEY CLARK,                  )
                                 )
           Appellee.             )
________________________________ )


Opinion filed November 13, 2019.

Appeal from the Circuit Court for
Sarasota County; Hunter W. Carroll,
Judge.

Kevin D. Franz of Boyd & Jenerette, P.A.,
Boca Raton; Kristen M. Van Der Linde of
Boyd & Jenerette, P.A., Jacksonville; and
Kansas R. Gooden of Boyd & Jenerette,
P.A., Miami, for Appellant.

George A. Vaka and Nancy A. Lauten of
Vaka Law Group, P.L., Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.